             Case 1:20-cr-00077-LY Document 38 Filed 07/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §                       1:20-cr-00077-LY-2
                                                 §
Glen Richard Johnson, III (2)                    §

                                              ORDER

      Before the Court are Defendant’s Motion to Revoke Order of Detention and Set Conditions of

Release, filed July 6, 2020 (Dkt. 28), and the Government’s Response, filed July 20, 2020

(Dkt. 33). The District Court referred Defendant’s Motion to the undersigned on July 7, 2020.

Dkt. 29. An oral hearing was held on the motion by videoconference on July 22, 2020.

                                         I.   Background

      On March 3, 2020, Defendant was indicted on one count of Possession with Intent to Distribute

Methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C) and 2, and one count

of Possession of a Firearm by a Felon, in violation of 18 U.S.C. § 922(g)(1). Dkt. 1. A bench

warrant was issued, and Defendant was arrested on March 10, 2020. Pursuant to the Government’s

Motion for Detention, Dkt. 8, a detention hearing was held on March 13, 2020, and Defendant

was ordered detained. Dkts. 18, 19.

                                           II. Analysis

      If a person is ordered detained by a magistrate judge, the person may file a motion for

revocation or amendment of the order with the court having original jurisdiction over the offense.

18 U.S.C. § 3145(b). Defendant made several arguments for release to home confinement in his

motion, but at oral hearing, Defendant instead asked for release to an inpatient drug treatment

program following assessment. The Government opposes Defendant’s release. See Dkt. 33.



                                                     1
          Case 1:20-cr-00077-LY Document 38 Filed 07/22/20 Page 2 of 2




   After considering the factors set forth in 18 U.S.C. § 3142(g), information in the Pretrial

Services Report, and the arguments of counsel presented at the motion hearing and in the parties’

briefs, the Court concludes that Defendant’s motion to revoke the order of detention pending trial

must be denied. Defendant has not introduced sufficient evidence to rebut the presumption under

18 U.S.C. § 3142(e)(3) that no condition or combination of conditions will reasonably assure his

appearance as required and the safety of the community. The presumption arises because there is

probable cause to believe that Detention committed an offense for which a maximum term of

imprisonment of 10 years or more is prescribed in the Controlled Substances Act, 21 U.S.C.

§§ 801-904. Defendant’s detention pending trial is ordered on that basis. The Court finds the

specific relief Defendant now seeks to be particularly unsuitable, given that Defendant had the

opportunity to attend a 20-week inpatient substance abuse program while in state custody in 2019

but left the treatment center halfway through the program and was unsuccessfully discharged.

                                       III. Conclusion

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion to Revoke Order of

Detention and Set Conditions of Release (Dkt. 28) is DENIED.

   SIGNED on July 22, 2020.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                  2
